Citation Nr: 1624079	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-19 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for bipolar disorder prior to April 11, 2013, and a staged initial rating greater than 50 percent on and after April 11, 2013.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to August 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 20.1304(c), any pertinent new evidence submitted to the Board by the Veteran or his representative must be referred to the AOJ for review unless this procedural right is waived or unless the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c) (2015).

Since the RO last considered the Veteran's claim for entitlement to an increased rating for a psychiatric disability in May 2013 and his claim for entitlement to a TDIU in March 2014, the Veteran has submitted additional evidence consisting of VA treatment records and private treatment records dated through 2014.  This medical evidence pertains to the severity of the Veteran's psychiatric disability, including its potential impact upon his employability.  The Veteran has not submitted a waiver of RO consideration of this newly submitted evidence.  Accordingly, the Board must return the case to the RO for consideration of the additional evidence received and for the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should review the entire record, obtain all updated VA treatment records, and readjudicate the claims for entitlement to an increased rating for bipolar disorder and entitlement to a TDIU with consideration of all evidence in the claims file.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford them an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




